Citation Nr: 1302799	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-29 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967, to include service in the Republic of Vietnam.  He died in July 1983, and the appellant is his surviving spouse. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which determined that new and material evidence had been received to reopen the previously denied claim of service connection for the cause of the Veteran's death and then denied the claim.  Jurisdiction was thereafter transferred to the RO in New Orleans, Louisiana RO. 

The Board is required to address this aspect of the issue despite the RO's findings over the course of this appeal.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 
 
In an April 1985 Board decision entitlement to service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure was denied.

The appellant testified before the undersigned Veterans Law Judge in August 2011 at a hearing at the RO.  A transcript of the hearing has been incorporated into the record. 

The issue of whether new and material evidence has been received with respect to a claim of compensation under the provisions of 38 U.S.C.A. § 351 (now 38 U.S.C.A. § 1151) for the cause of the Veteran's death has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.
 
The reopened issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1. In an April 1985 Board decision, the appellant's original claim of service connection for the cause of the Veteran's death was denied. 

2. The evidence received since the April 1985 Board decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

Because evidence received since the April 1985 Board decision is new and material, the claim of service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

As the instant decision reopens the claim of service connection for the cause of the Veteran's death, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time. 

New and material to reopen entitlement to cause of death

The RO denied service connection for cause of death in an August 1984 rating decision.  An April 1985 Board decision confirmed this denial.  Unless the Chairman of the Board orders reconsideration, all decisions of the Board are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004). Because the Chairman did not order reconsideration, as to the cause of death claim, the Board's April 1985 decision, which subsumes the prior RO decision, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104. 

The appellant's claim to reopen service connection for the cause of death was received in April 2006.  Therefore, the amended regulations for new and material evidence are for application. See 66 Fed. Reg. at 45,620.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion. 

The Board previously denied service connection for cause of death in the April 1985 decision because it found that the Veteran's death was the result of respiratory/cardiovascular arrest due to hemorrhagic pancreatitis, which was not shown by the medical evidence to have been manifested during service.  In addition, material impairment of health or debilitation as a result of service connected disorders was not shown to be a factor in the cause of death.   

Evidence of record at the time of the April 1985 Board decision consisted of STRs, VA inpatient and outpatient treatment records, VA examinations; and various personal statements by the appellant.
 
Evidence associated with the claims file since April 1985 includes a statement from the appellant dated in December 2008 noting that at the time of the Veteran's death in 1983 the VA did not yet recognize "Agent Orange related illnesses or PTSD." It also includes a September 2010 newspaper article entitled, "Defining death causes to be addressed." Additionally, the appellant testified at a Board hearing in August 2011 in which she described the circumstances of the Veteran's death.  Moreover, she related that the Veteran had been diagnosed with diabetes in or about 1980-1981.  It had not yet been determined by VA to be a presumptive disorder caused by exposure to Agent Orange.  In addition, medical evidence suggests that diabetes may cause pancreatitis which was the cause of the Veteran's death as listed on the death certificate.   

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the April 1985 Board decision. Specifically, the appellant has recently alleged that the Veteran's diabetes mellitus, which is now a recognized presumptive disability, caused or contributed to the cause of the Veteran's death, to include causing his hemorrhagic pancreatitis.  Thus, the new evidence establishes a relationship to the Veteran's period of service and the cause of his death.  Presuming the credibility of this evidence, and applying the law with a broad and liberal interpretation, her allegations and her hearing testimony relate to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  As new and material evidence has been received, the claim for service connection for the cause of the Veteran's death is reopened. 38 U.S.C.A. § 5108. 


 

ORDER

As new and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death, the appeal to this extent is granted. 


REMAND

The Veteran served on active military service from November 1965 to November 1967, to include service in the Republic of Vietnam.  He is presumed to have been exposed to herbicides during service, including Agent Orange.  The appellant is the Veteran's surviving spouse.  She alleges that the cardio-respiratory arrest due to hemorrhagic pancreatitis that caused his death was contributed substantially or materially to by his diagnosed diabetes which is presumptively related to his exposure to herbicides during service.  

The Board also notes that in a December 2008 statement the appellant also raised the issue that the Veteran may have been suffering as well from PTSD attributable to his service connected combat injuries suffered in the Republic of Vietnam. 

The Veteran died in July 1983 at a VA hospital at age 37.  The Certificate of Death lists the immediate cause of death as: respiratory/cardiovascular arrest due to hemorrhagic pancreatitis.  An autopsy was not performed.  

During his lifetime he was service connected for residuals of gunshot wound (GSW) of the right thigh, (30%); residuals of a fracture, right ankle with recurring neuroma and inactive osteomyelitis (20%); and, post operative orchiectomy (10%).  In addition, he was non-compensively evaluated for pulmonary embolism, PO inguinal hernia, and thrombophlebitis.  The combined schedular rating was 50 percent.  The compensably rated conditions were secondary to GSWs during service.  

Available post service treatment records note that the Veteran was hospitalized at a VA hospital from September to October 1970 with a chief complaint of sudden onset left sided pain and abdominal pain.  At the time it was concluded he had recurrent pulmonary emboli.  The final diagnosis included pulmonary emboli and pancreatitis by history.

The Veteran was hospitalized at a VA hospital in April 1974 with a complaint of left sided pleuritic type chest pain and abdominal pain.  At the time it was noted that he had pancreatitis.
      
The Veteran was hospitalized at a VA hospital in May 1976 with a complaint of right sided chest pain for three weeks. The impression was anxiety neurosis, R/O pulmonary embolism.  The final diagnosis included depressive reaction with passive aggressive dependent personality; psycho physiological reaction of the musculoskeletal system; diabetes mellitus; and, sickle cell trait.

The Board finds that the now reopened claim must be remanded for further evidentiary development.  Specifically, a VA opinion by an endocrinologist is necessary under 38 C.F.R. § 3.159(c), to determine whether a disability incurred in or aggravated by active service as a result of Agent Orange exposure was a contributory cause of the Veteran's death, as defined in 38 C.F.R. § 3.312.  Likewise, an VA opinion by a mental health professional is necessary under 38 C.F.R. § 3.159(c), to determine whether he suffered from PTSD incurred by active service as a result of his service connected combat wounds; and, if so, may have been a contributory cause of the Veteran's death, as defined in 38 C.F.R. § 3.312. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 


For this reason, the matter is REMANDED for the following actions: 

1. The Veteran's claims file should be reviewed by a VA endocrinologist.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  The factual history stated above is not intended to reflect all relevant information; therefore, please review the entire claims file and provide an opinion, to include a medical rationale, with respect to the following questions:

 (a) Is it at least as likely as not (50 percent or greater probability) that the Veteran was diagnosed with a medical disorder, to include diabetes mellitus, during his lifetime that was at least as likely as not incurred during or related to active service, to include as due to his presumed exposure to Agent Orange during service in the Republic of Vietnam during the Vietnam era? 

(b) If the examiner determines that a medical condition, to include diabetes mellitus, is etiologically related to the Veteran's active service, is it at least as likely as not (50 percent or greater probability) that the disorder(s) either (a) contributed substantially or materially to his death, (b) combined to cause death, or (c) aided or lent assistance to the production of death? 

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hemorrhagic pancreatitis which was the direct cause of death was caused by or contributed to by his diabetes mellitus?

The examiner should prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the appellant's lay assertions, as indicated.

2. The Veteran's claims file should be reviewed by a VA mental health professional for an opinion addressing the following:  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  The factual history stated above is not intended to reflect all relevant information; therefore, please review the entire claims file and provide an opinion, to include a medical rationale, with respect to the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran was diagnosed with an acquired psychiatric disorder, to include PTSD, during his lifetime that was at least as likely as not incurred during or related to his active service, to include as due to his GSWs incurred during combat during the Vietnam War? 

(b) If the examiner determines that an acquired psychiatric disorder, to include PTSD, is etiologically related to the Veteran's active service, is it at least as likely as not (50 percent or greater probability) that the disorder(s) either (a) contributed substantially or materially to his death, (b) combined to cause death, or (c) aided or lent assistance to the production of death? 

The examiner should prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the appellant's lay assertions, as indicated.

3. After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the appellant and her representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



______________________________________________

ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


